NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RANDY A. HART,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3473
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Randy A. Hart, pro se.


PER CURIAM.

             Affirmed. See Hart v. State, 207 So. 3d 229 (Fla. 2d DCA 2016) (table

decision); Campbell v. State, 884 So. 2d 190 (Fla. 2d DCA 2004); Harris v. State, 777
So. 2d 994 (Fla. 2d DCA 2000).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.